
	
		111th CONGRESS
		1st Session
		S. CON. RES. 12
		IN THE SENATE OF THE UNITED
		  STATES
		CONCURRENT RESOLUTION
		Recognizing and honoring the signing by
		  President Abraham Lincoln of the legislation authorizing the establishment of
		  collegiate programs at Gallaudet University.
	
	
		Whereas
			 in 2009, the United States honored the 200th anniversary of the birth of
			 President Abraham Lincoln;
		Whereas
			 on July 4, 1861, President Lincoln stated in a message to Congress that a
			 principal aim of the United States Government should be ‘‘to elevate the
			 condition of men—to lift artificial weights from all shoulders—to clear the
			 paths of laudable pursuit for all—to afford all, an unfettered start, and a
			 fair chance, in the race of life’’;
		Whereas
			 on April 8, 1864, President Lincoln signed into law the legislation (Act of
			 April 8, 1864, ch. 52, 13 Stat. 45) authorizing the conferring of collegiate
			 degrees by the Columbia Institution for Instruction of the Deaf and Dumb and
			 the Blind, which is now called Gallaudet University;
		Whereas
			 that law led for the first time in history to higher education for deaf
			 students in an environment designed to meet their communication needs;
		Whereas
			 Gallaudet University was the first, and is still the only, institution in the
			 world that focuses on educational programs for deaf and hard-of-hearing
			 students from the pre-school through the doctoral level;
		Whereas
			 Gallaudet University has been a world leader in the fields of education and
			 research for more than a century; and
		Whereas
			 since 1869, graduates of Gallaudet University have pursued distinguished
			 careers of leadership in the United States and throughout the world: Now,
			 therefore, be it
		
	
		That Congress—
			(1)congratulates and honors Gallaudet
			 University on the 145th anniversary of President Abraham Lincoln’s signing of
			 the legislation authorizing the establishment of collegiate programs at
			 Gallaudet University; and
			(2)congratulates Gallaudet University for 145
			 years of unique and exceptional service to the deaf people of the United States
			 and the world deaf community.
			
	
		
			Passed the Senate
			 March 24, 2009.
			
			Secretary
		
	
	
	
